Exhibit 10.17

BROADCASTING MEDIA PARTNERS, INC.

2007 EQUITY INCENTIVE PLAN

EFFECTIVE AS OF MARCH 29, 2007



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page

SECTION 1. ESTABLISHMENT, PURPOSE & ELIGIBILITY

   1

a. Establishment

   1

b. Purpose of the Plan

   1

c. Eligibility

   1

SECTION 2. ADMINISTRATION

   1

a. Committees

   1

b. Authority of the Board of Directors

   1

SECTION 3. STOCK SUBJECT TO PLAN

   1

a. Basic Limitation

   1

b. Additional Shares

   2

SECTION 4. AWARDS

   2

a. Types of Awards

   2

b. Award Agreements

   2

c. No Rights as a Shareholder

   2

SECTION 5. OPTIONS

   3

a. Option Agreement

   3

b. Method of Exercise

   3

SECTION 6. STOCK APPRECIATION RIGHTS

   4

a. Generally

   4

b. Stock Appreciation Rights Award Agreement

   4

SECTION 7. RESTRICTED STOCK AWARDS AND RESTRICTED STOCK UNITS

   4

a. Restricted Stock

   4

b. Restricted Stock Units

   5

c. Terms of Restricted Stock Awards and Restricted Stock Units

   5

SECTION 8. DIVIDEND EQUIVALENT RIGHTS

   5

SECTION 9. OTHER STOCK-BASED AWARDS

   5

SECTION 10. ADJUSTMENT OF SHARES

   6

a. General

   6

b. Change of Control

   6

SECTION 11. SECURITIES LAW REQUIREMENTS

   7

a. Shares Not Registered

   7

b. California Participants

   7

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page

SECTION 12. COMPLIANCE WITH SECTION 409A OF THE CODE

   7

a. General

   7

b. Timing of Payment

   7

SECTION 13. DURATION AND AMENDMENTS

   8

a. Term of the Plan

   8

b. Amendment, Modification, Suspension, and Termination of Plan

   8

SECTION 14. GENERAL TERMS

   8

a. Termination for Cause

   8

b. No Retention Rights

   8

c. Settlement of Awards; No Fractional Shares

   8

d. Nontransferability of Awards

   8

e. Conditions and Restrictions on Shares

   9

f. Withholding Requirements

   9

g. Unfunded Plan

   9

h. Choice of Law

   9

SECTION 15. DEFINITIONS

   9

a. “Affiliate”

   9

b. “Award”

   9

c. “Award Agreement”

   10

d. “Board of Directors”

   10

e. “Cause”

   10

f. “Change of Control”

   10

g. “Class A Stock”

   11

h. “Class L Stock”

   11

i. “Code”

   11

j. “Committee”

   11

k. “Consultant”

   11

l. “Director”

   11

m. “Dividend Equivalent Right”

   11

n. “Employee”

   11

o. “Exchange Act”

   11

p. “Fair Market Value”

   11

q. “Option”

   12

r. “Other Stock-Based Award”

   12

s. “Participant”

   12

t. “Person”

   12

u. “Preferred Stock”

   12

v. “Qualified Institutional Investors”

   12

w. “Restricted Stock Award”

   12

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page

x. “Restricted Stock Unit”

   12

y. “Securities Act”

   12

z. “Service”

   12

aa. “Share”

   13

bb. “Stock Appreciation Right”

   13

cc. “Stockholders Agreement”

   13

dd. “Subsidiary”

   13

APPENDIX I CALIFORNIA SECURITIES LAW REQUIREMENTS

   1

 

iii



--------------------------------------------------------------------------------

BROADCASTING MEDIA PARTNERS, INC.

2007 EQUITY INCENTIVE PLAN

SECTION 1. ESTABLISHMENT, PURPOSE & ELIGIBILITY.

a. Establishment. Broadcasting Media Partners, Inc., a Delaware corporation
(hereinafter referred to as the “Company”), together with Broadcast Media
Partners Holdings, Inc. (solely with respect to grants covering shares of
Preferred Stock), establishes the 2007 Equity Incentive Plan (hereinafter
referred to as the “Plan”) as set forth in this document.

b. Purpose of the Plan. The purpose of this Plan is to attract, retain and
motivate officers and employees of, consultants to, and non-employee directors
providing services to, the Company and its Subsidiaries and Affiliates, to
provide additional incentives to employees, consultants and directors and to
promote the success of the Company’s business. Unless the context otherwise
requires, capitalized terms used herein are defined in Section 15.

c. Eligibility. Participants will consist of such Employees, Directors and
Consultants as the Committee in its sole discretion determines and whom the
Committee may designate from time to time to receive awards under the Plan.

SECTION 2. ADMINISTRATION.

a. Committees. The Plan shall be administered by the Board of Directors or, at
its election, by one or more committees consisting of one or more members who
have been appointed by the Board of Directors. The Committee shall have such
authority and be responsible for such functions as may be delegated to it by the
Board of Directors, and any reference to the Board of Directors in the Plan
shall be construed as a reference to the Committee with respect to functions
delegated to it. If no Committee has been appointed, the entire Board of
Directors shall administer the Plan.

b. Authority of the Board of Directors. The Committee shall have full authority
and sole discretion to take any actions it deems necessary or advisable for the
administration and operation of the Plan, including, without limitation, the
right to construe and interpret the provisions of the Plan or any Award, to
provide for any omission in the Plan, to resolve any ambiguity or conflict under
the Plan or any Award, to accelerate vesting of or otherwise waive any
requirements applicable to any Award, to extend the term or any period of
exercisability of any Award, to modify the purchase price or exercise price
under any Award, to establish terms or conditions applicable to any Award and to
review any decisions or actions made or taken by the Committee. The Committee
shall have full and exclusive discretionary power to adopt rules, forms,
instruments and guidelines of administering the Plan as the Committee deems
necessary or proper. All decisions, interpretations and other actions of the
Committee or, in the absence of any action by the Committee, the Board of
Directors shall be final and binding on all Participants and other persons
deriving their rights from a Participant.

SECTION 3. STOCK SUBJECT TO PLAN.

a. Basic Limitation. Subject to the following provisions of this Section and
Section 10, the maximum number of Shares that may be issued pursuant to Awards
made under the Plan is (i) 775,000 shares of Class A Stock, (ii) 9,000 shares of
Class L Stock and (iii) 22,000 shares of Preferred Stock, and such additional
securities in such amounts and such classes as the Committee may approve. Shares
may be treasury shares or authorized but unissued shares.



--------------------------------------------------------------------------------

b. Additional Shares. In the event that any outstanding Award expires, is
cancelled or otherwise terminated, any rights to acquire Shares allocable to the
unexercised or unvested portion of such Award shall again be available for the
purposes of the Plan. In the event that Shares issued under the Plan are
reacquired by the Company pursuant to any forfeiture provision, right of
repurchase, right of first offer or withholding requirements, such Shares shall
again be available for the purposes of the Plan. In the event a Participant pays
for any Award through the delivery of previously acquired Shares, the number of
Shares available under the Plan shall be increased by the number of Shares
delivered by the Participant.

SECTION 4. AWARDS.

a. Types of Awards. The Committee may, in its sole discretion, make Awards of
one or more of the following: Options, Stock Appreciation Rights, Restricted
Stock Awards, Restricted Stock Units, Dividend Equivalent Rights and Other
Stock-Based Awards. The Company shall make Awards directly or cause one or more
of its Subsidiaries (including, without limitation, Broadcast Media Partners
Holdings, Inc.) to make Awards; provided, that the Subsidiaries shall, or the
Company shall cause such Subsidiary to, comply with the terms of any Award and
the Plan.

b. Award Agreements. Each Award made under the Plan shall be evidenced by a
written Award Agreement between the Participant and the Company, and no Award
shall be valid without any such Award Agreement. An Award shall be subject to
all applicable terms and conditions of the Plan and to any other terms and
conditions which the Committee in its sole discretion deems appropriate for
inclusion in the Award Agreement provided such terms and conditions are not
inconsistent with the Plan. Accordingly, unless an Award Agreement specifically
states otherwise, in the event of any conflict between the provisions of the
Plan and any Award Agreement, the provisions of the Plan shall prevail. Awards
made to California Participants shall also be subject to the applicable
requirements set forth in Appendix I. Each Award Agreement shall provide, in
addition to any terms and conditions required to be provided in such agreement
pursuant to any other provision of this Plan, the following terms:

 

  (i) Number of Shares. The number of Shares subject to the Award, if any, which
number shall be subject to adjustment in accordance with Section 10 of the Plan.

 

  (ii) Type of Shares. Whether the Award covers Shares that are Class A Stock,
Class L Stock and/or Preferred Stock and also, with respect to Class A Stock or
Class L Stock, whether the Shares are voting or non-voting (i.e., Class A-1,
A-2, L-1 or L-2).

 

  (iii) Termination of Service. The consequences of the Participant’s
termination of Service with the Company or any Subsidiary or Affiliate.

 

  (iv) Vesting. The dates and events on which all or any installment of the
Award shall be vested and nonforfeitable.

c. No Rights as a Shareholder. A Participant, or a transferee of a Participant,
shall have no rights as a shareholder with respect to any Shares covered by an
Award until the Participant becomes the record holder of such Shares.

 

2



--------------------------------------------------------------------------------

SECTION 5. OPTIONS.

a. Option Agreement. The Committee, may in its sole discretion, grant Options.
Each Award Agreement evidencing an Award of Options shall contain the following
information, which shall be determined by the Committee, in its sole discretion:

 

  (i) Exercise Price. The exercise price of an Option shall be determined by the
Committee at the time of grant, but shall not be less than 100% of the Fair
Market Value of a Share subject to such Option on the date of grant.

 

  (ii) Exercisability. The dates and events when all or any installment of the
Option becomes exercisable.

 

  (iii) Term. The term of each Option (including the circumstances under which
such Option will expire prior to the stated term thereof), which shall not
exceed ten (10) years from the date of grant.

b. Method of Exercise.

 

  (i) General Rule. Except as otherwise provided in the Plan or any Award
Agreement, an Option may be exercised for all, or from time to time any part, of
the Shares for which it is then exercisable. The exercise price of Shares issued
under the Plan shall be payable in cash or personal check at the time when such
Shares are purchased, except as otherwise provided in this Section 5(b).

 

  (ii) Surrender of Shares. At the sole discretion of the Committee, all or any
part of the exercise price and any applicable withholding requirements may be
paid by surrendering, or attesting to the ownership of, Shares that are already
owned by the Participant. Such Shares shall be surrendered to the Company in
good form for transfer and shall be valued at their Fair Market Value on the
date when the Option is exercised. The Participant shall not surrender, or
attest to the ownership of, Shares in payment of any portion of the purchase
price (or withholding) if such Shares have been held by the Participant for less
than six months or such action would cause the Company or any Subsidiary to
recognize a compensation expense (or additional compensation expense) with
respect to the applicable Option for financial reporting purposes, unless the
Committee consents thereto.

 

  (iii) Net Exercise. At the sole discretion of the Committee, payment of all or
any portion of the exercise price and any applicable withholding requirements
may be made by reducing the number of Shares otherwise deliverable pursuant to
the Option by the number of such Shares having a Fair Market Value equal to the
exercise price.

 

  (iv) Exercise/Sale. At the sole discretion of the Committee, payment may be
made in whole or in part by the delivery (on a form prescribed by the Company)
of an irrevocable direction (i) to a securities broker approved by the Company
to sell Shares and to deliver all or part of the sales proceeds to the Company,
or (ii) to pledge Shares to a securities broker or lender approved by the
Company as security for a loan, and to deliver all or part of the loan proceeds
to the Company, in each case in payment of all or part of the exercise price and
any withholding requirements.

 

3



--------------------------------------------------------------------------------

  (v) Exercise of Discretion. Should the Committee exercise its discretion to
permit the Participant to pay the purchase price under an Award in whole or in
part in accordance with Subsections (ii) through (iv) above, it shall not be
bound to permit such method of payment for the remainder of any such Option or
with respect to any other Award or Participant under the Plan.

SECTION 6. STOCK APPRECIATION RIGHTS.

a. Generally. The Committee may, in its sole discretion, grant Stock
Appreciation Rights, including a concurrent grant of Stock Appreciation Rights
in tandem with any Option. A Stock Appreciation Right means a right to receive,
upon exercise, a payment in cash, Shares, other property or a combination
thereof in an amount equal to the excess of (i) the Fair Market Value of a
number of Shares on the date the right is exercised over (ii) the Fair Market
Value of such Shares on the date the right is granted. If a Stock Appreciation
Right is granted in tandem with an Option, such Stock Appreciation Right shall
be exercisable only to the extent the related Option is exercisable and shall
expire no later than the expiration of the related Option. Upon the exercise of
all or a portion of such Stock Appreciation Right, a Participant shall be
required to forfeit the right to purchase an equivalent portion of the related
Option (and vice versa).

b. Stock Appreciation Rights Award Agreement. Each Award Agreement evidencing an
Award of Stock Appreciation Rights shall contain the following information,
which shall be determined by the Committee, in its sole discretion:

 

  (i) Grant Price. The grant price of the Shares above which a Participant shall
be entitled to share in the appreciation in the value of such Shares (which
shall not be less than 100% of the Fair Market Value of such Shares on the date
of grant).

 

  (ii) Exercisability. The dates and events when all or any installment of the
Stock Appreciation Rights becomes exercisable.

 

  (iii) Term. The term of each Stock Appreciation Right (including the
circumstances under which such Stock Appreciation Right will expire prior to the
stated term thereof), which shall not exceed ten (10) years from the date of
grant.

SECTION 7. RESTRICTED STOCK AWARDS AND RESTRICTED STOCK UNITS.

a. Restricted Stock. An Award of Restricted Stock is a grant by the Company of a
specified number of Shares to the Participant, which are subject to certain
specified restrictions, as set forth in the applicable Award Agreement. Unless
otherwise provided in the applicable Award Agreement, unvested Restricted Stock
shall be forfeited upon Participant’s termination of Service. Further, unless
otherwise set forth in the applicable Award Agreement, the Restricted Stock,
whether unvested or vested, shall be forfeited upon Participant’s termination of
Service for Cause. Upon or following a Participant’s termination of Service, the
Company shall have a call right with respect to any vested Shares on the terms
set forth in the applicable Award Agreement. Participants shall be awarded
Restricted Stock in exchange for consideration not less than the minimum
consideration required by applicable law (including, consideration of services
previously rendered by the Participant to the Company or its Subsidiaries or
Affiliates).

 

4



--------------------------------------------------------------------------------

b. Restricted Stock Units. An Award of Restricted Stock Units is a grant by the
Company of a specified number of units which shall each represent one Share
credited to a notional account maintained by the Company, with no Shares
actually awarded to the Participant in respect of such units until the
restrictions on such units have lapsed. The Committee retains the discretion to
determine whether the Restricted Stock Units shall be settled in Shares, in cash
equal to the value of the Shares that would otherwise be distributed in
settlement of such units, other property or any combination of the foregoing.
Shares distributed to settle a Restricted Stock Unit may be issued with or
without payment or consideration therefor, except as may be required by
applicable law or the Committee in its sole discretion, as set forth in the
agreement evidencing the Award. The Committee may, in its discretion, permit
Participants to defer settlement of Restricted Stock Units, provided that any
such deferral shall comply with the requirements of, and shall not result in the
imposition of any tax under, Section 409A of the Code.

c. Terms of Restricted Stock Awards and Restricted Stock Units. Each Award
Agreement evidencing a Restricted Stock or Restricted Stock Unit grant shall
specify the terms of the period(s) of restriction, the number of Shares of
Restricted Stock or the number of Restricted Stock Units, and such other
provisions as the Committee shall determine. The Committee may require that
Restricted Stock be held by the Company during the applicable period of
restriction.

SECTION 8. DIVIDEND EQUIVALENT RIGHTS.

The Committee may grant Dividend Equivalents to Participants based on the
dividends declared on Shares that are subject to any Award. The grant of
Dividend Equivalents shall be treated as a separate Award. Dividend Equivalents
shall be credited to a notional account maintained by the Company, as of
dividend payment dates during the period between the date the Award is granted
and the date the Award is exercised, vested, expired, credited or paid. Such
Dividend Equivalents shall be converted to cash or Shares by such formula and at
such time and subject to such limitations as may be determined by the Committee.
As determined by the Committee, Dividend Equivalents granted with respect to any
Option or Stock Appreciation Right may be payable regardless of whether such
Option or Stock Appreciation Right is subsequently exercised.

SECTION 9. OTHER STOCK-BASED AWARDS.

The Committee, in its sole discretion, may grant Awards of Shares and Awards
that are valued, in whole or in part, by reference to, or are otherwise based
on, the Fair Market Value of Shares (the “Other Stock-Based Awards”). Such Other
Stock-Based Awards shall be in such form, and dependent on such conditions, as
the Committee shall determine, including, without limitation, the right to
receive one or more Shares (or the equivalent cash value of such Shares) upon
the completion of a specified period of Service, the occurrence of an event
and/or the attainment of performance objectives. Subject to the provisions of
the Plan, the Committee shall determine to whom and when Other Stock-Based
Awards will be made, the number of Shares to be awarded under (or otherwise
related to) such Other Stock-Based Awards, whether such Other Stock-Based Awards
shall be settled in cash, Shares or a combination of cash and Shares, and all
other terms and conditions of such Awards (including, without limitation, the
vesting provisions thereof and provisions ensuring that all Shares so awarded
and issued shall be fully paid and non-assessable).

 

5



--------------------------------------------------------------------------------

SECTION 10. ADJUSTMENT OF SHARES.

a. General. If there shall be an event or series of events affecting the capital
structure of the Company such as a stock split, reverse stock split, stock
dividend, distribution, recapitalization, combination or reclassification of the
Company’s securities, an adjustment shall be made to each outstanding Award such
that each such Award shall thereafter be exercisable or payable, as the case may
be, in such securities, cash and/or other property as would have been received
in respect of Shares subject to (or referenced by such Award) had such Award
been exercised and/or settled in full immediately prior to such event and such
an adjustment shall be made successively each time any such change shall occur.
In addition, in the event of any such event, to prevent dilution or enlargement
of Participants’ rights under the Plan, the Committee shall, and will have the
authority to adjust, in a fair and equitable manner, the number and kind of
Shares that may be issued under the Plan, the number and kind of Shares subject
to outstanding Awards, and the purchase price applicable to outstanding Awards.
Should the vesting of any Award be conditioned upon the Company’s attainment of
performance conditions, the Committee may make such adjustments to the terms and
conditions of such Awards and the criteria therein to recognize unusual and
nonrecurring events affecting the Company or in response to changes in
applicable laws, regulations or accounting principles, in a manner designed to
make such performance conditions neither easier nor more difficult to attain
than prior to such adjustment.

b. Change of Control. In the event of a Change of Control, unless otherwise
specifically prohibited under applicable laws or by the rules and regulations of
any governing governmental agencies or national securities exchanges, or unless
the Committee shall determine otherwise in the Award Agreement, the Committee is
authorized (but not obligated) to make adjustments in the terms and conditions
of outstanding Awards, including without limitation the following (or any
combination thereof):

 

  (i) The continuation or assumption of such outstanding Awards under the Plan
by the Company (if it is the surviving corporation) or by the surviving
corporation or its parent;

 

  (ii) The substitution by the surviving corporation or its parent of stock
awards with substantially the same terms for such outstanding Awards;

 

  (iii) The acceleration of the vesting of or right to exercise such outstanding
Awards immediately prior to or as of the date of the merger or consolidation,
and the expiration of such outstanding Awards to the extent not timely exercised
or purchased by the date of the merger or consolidation or other date thereafter
designated by the Committee; or

 

  (iv) The cancellation of all or any portion of such outstanding Awards (other
than Options and Stock Appreciation Rights) by a cash payment equal to the Fair
Market Value of the Shares subject to such outstanding Awards or portion thereof
being canceled and with respect to Options and Stock Appreciation Rights, the
cancellation of all or any portion of such outstanding Options and Stock
Appreciation Rights by a cash payment equal to the excess, if any, of the Fair
Market Value of the Shares subject to such outstanding Awards or portion thereof
being canceled over the exercise price or grant price, as applicable, with
respect to such Options and Stock Appreciation Rights or portion thereof being
canceled (and, for the avoidance of doubt, if there is no such excess, such
Options and Stock Appreciation Rights shall be cancelled without any payment
therefor).

 

6



--------------------------------------------------------------------------------

SECTION 11. SECURITIES LAW REQUIREMENTS.

a. Shares Not Registered. Shares and Awards shall not be issued under the Plan
unless the issuance and delivery of such Shares and any Awards comply with (or
are exempt from) all applicable requirements of law, including (without
limitation) the Securities Act of 1933, as amended, the rules and regulations
promulgated thereunder, State securities laws and regulations, and the
regulations of any stock exchange or other securities market on which the
Company’s securities may then be traded. Except as set forth in an Award
Agreement, the Company shall not be obligated to file any registration statement
under any applicable securities laws to permit the purchase or issuance of any
Shares or any Awards under the Plan, and accordingly any certificates for Shares
or documents granting Awards may have an appropriate legend or statement of
applicable restrictions endorsed thereon. If the Company deems it necessary to
ensure that the issuance of securities under the Plan is not required to be
registered under any applicable securities laws, each Participant to whom such
security would be purchased or issued shall deliver to the Company an agreement
or certificate containing such representations, warranties and covenants as the
Company which satisfies such requirements.

b. California Participants. If an Award shall be made to a Participant based in
California, then such Award shall meet the additional requirements set forth in
Appendix I.

SECTION 12. COMPLIANCE WITH SECTION 409A OF THE CODE.

a. General. To the extent that the Plan and/or Awards are subject to
Section 409A of the Code, the Committee may, in its sole discretion and without
a Participant’s prior consent, amend the Plan and/or Awards, adopt policies and
procedures, or take any other actions (including amendments, policies,
procedures and actions with retroactive effect) as are necessary or appropriate
to (i) exempt the Plan and/or any Award from the application of Section 409A of
the Code, (ii) preserve the intended tax treatment of any such Award, or
(iii) comply with the requirements of Section 409A of the Code, Department of
Treasury regulations and other interpretive guidance issued thereunder,
including without limitation any such regulations or other guidance that may be
issued after the date of the grant (“Section 409A Guidance”). This Plan shall be
interpreted at all times in such a manner that the terms and provisions of the
Plan and Awards are exempt from or comply with Section 409A Guidance.

b. Timing of Payment. All Awards that would otherwise be subject to Section 409A
of the Code shall be paid or otherwise settled on or as soon as practicable
after the applicable payment date and not later than the 15th day of the third
month from the end of (i) the Participant’s tax year that includes the
applicable payment date, or (ii) the Company’s tax year that includes the
applicable payment date, whichever is later; provided, however, that the
Committee reserves the right to delay payment with respect to any such Award
under the circumstances set forth in Proposed Regulation Section 1.409A-3(h)(2),
any successor thereof or upon such other events and conditions as the
Commissioner of the Internal Revenue Service may prescribe in generally
applicable guidance published in the Internal Revenue Bulletin; provided,
further, that notwithstanding any contrary provision in the Plan or Award
agreement, any payment(s) that are otherwise required to be made under the Plan
to a “specified employee” (as defined under Section 409A of the Code) as a
result of his or her separation from service (other than a payment that is not
subject to Section 409A of the Code) shall be delayed for the first six
(6) months following

 

7



--------------------------------------------------------------------------------

such separation from service (or, if earlier, the date of death of the specified
employee) and shall instead be paid (in a manner set forth in the Award
agreement) on the payment date that immediately follows the end of such
six-month period or as soon as administratively practicable thereafter.

SECTION 13. DURATION AND AMENDMENTS.

a. Term of the Plan. The Plan, as set forth herein, shall become effective on
the date of its adoption by the Board of Directors, which date is set forth
below, subject to the approval of the majority of the Company’s shareholders. If
a majority of the shareholders fail to approve the Plan within 12 months of its
adoption by the Board of Directors, any Awards that have already been made shall
be rescinded, and no additional Awards shall be made thereafter under the Plan.
The Plan shall terminate automatically on the day preceding the tenth
anniversary of its adoption by the Board of Directors unless earlier terminated
pursuant to Subsection (b) below.

b. Amendment, Modification, Suspension, and Termination of Plan. The Committee
may amend, alter, suspend, discontinue, or terminate the Plan or any portion
thereof or any Award thereunder at any time; provided that no such amendment,
alteration, suspension, discontinuation or termination shall be made (i) without
shareholder approval if such approval is necessary to comply with any tax or
regulatory requirement applicable to the Plan and (ii) without the consent of
the Participant, if such action would materially diminish any of the rights of
any Participant under any Award theretofore granted to such Participant under
the Plan; provided, however, the Committee may amend the Plan, any Award or any
Award agreement in such manner as it deems necessary to comply with applicable
laws and as set forth in Section 12. The termination of the Plan shall not
affect any Awards outstanding on the termination date.

SECTION 14. GENERAL TERMS.

a. Termination for Cause. Unless otherwise set forth in the applicable Award
Agreement, all Shares issued with respect to any Award granted under the Plan
shall be forfeited upon Participant’s termination of Service for Cause.

b. No Retention Rights. Nothing in the Plan or in any Award granted under the
Plan shall confer upon a Participant any right to continue in Service for any
period of specific duration or interfere with or otherwise restrict in any way
the rights of the Company (or any Subsidiary or Affiliate employing or retaining
the Participant) or of the Participant, which rights are hereby expressly
reserved by each, to terminate his or her Service at any time and for any
reason, with or without cause.

c. Settlement of Awards; No Fractional Shares. Each Award Agreement shall
establish the form in which the Award shall be settled. No fractional Shares
shall be issued or delivered pursuant to the Plan or any Award. The Committee
shall determine whether cash, Awards, other securities or other property shall
be issued or paid in lieu of fractional Shares or whether such fractional Shares
or any rights thereto shall be rounded, forfeited or otherwise eliminated.

d. Nontransferability of Awards. Unless otherwise determined by the Committee,
an Award shall not be transferable or assignable by the Participant except in
the event of his death (subject to the applicable laws of descent and
distribution) and any such purported assignment, alienation, pledge, attachment,
sale, transfer or encumbrance shall be void and unenforceable against the
Company or any Affiliate. An award exercisable after the death of a Participant
may be exercised

 

8



--------------------------------------------------------------------------------

by the legatees, personal representatives or distributees of the Participant.
Any permitted transfer of the Awards to heirs or legatees of the Participant
shall not be effective to bind the Company unless the Committee shall have been
furnished with written notice thereof and a copy of such evidence as the
Committee may deem necessary to establish the validity of the transfer and the
acceptance by the transferee or transferees of the terms and conditions hereof.

e. Conditions and Restrictions on Shares. Any Shares issued under the Plan shall
be subject to such vesting and special forfeiture conditions, repurchase rights,
rights of first offer and other transfer restrictions as the Committee may
determine. Such restrictions shall be set forth in the applicable Award
agreement and shall apply in addition to any restrictions that may apply to
holders of Shares generally.

f. Withholding Requirements. The Company shall have the power and the right to
deduct or withhold, or require a Participant to remit to the Company, the
minimum statutory amount to satisfy federal, state, and local taxes, domestic or
foreign, required by law or regulation to be withheld with respect to any
taxable event arising as a result of the Plan. With respect to required
withholding, Participants may elect, subject to the approval of the Committee
(unless otherwise set forth in the applicable Award Agreement), to satisfy the
withholding requirement, in whole or in part, by having the Company withhold
Shares having a Fair Market Value on the date the tax is to be determined equal
to the minimum statutory total tax that could be imposed on the transaction.

g. Unfunded Plan. Participants shall have no right, title or interest whatsoever
in or to any investments which the Company may make to aid it in meeting its
obligations under the Plan. Nothing contained in the Plan, and no action taken
pursuant to its provisions, shall create or be construed to create a trust of
any kind, nor a fiduciary relationship between the Company and any Participant,
beneficiary, legal representative or any other person. To the extent that any
person acquires a right to receive payments from the Company under the Plan,
such right shall be no greater than the rights of an unsecured general creditor
of the Company. All payments to be made hereunder shall be paid from the general
funds of the Company and no special or separate fund shall be established and no
segregation of assets shall be made to assure payment of such amounts. The Plan
is not intended to be subject to the Employee Retirement Income Security Act of
1974, as amended.

h. Choice of Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, as such laws are applied to
contracts entered into and performed in such State.

SECTION 15. DEFINITIONS.

Whenever capitalized in the Plan, the following terms shall have the meanings
set forth below.

a. “Affiliate” shall mean any entity that the Company, either directly or
indirectly, is in common control with, is controlled by or controls, each within
the meaning of the Securities Act.

b. “Award” shall mean the grant of an Option, Stock Appreciation Right,
Restricted Stock Award, Restricted Stock Unit, Dividend Equivalent Right or
Other Stock-Based Award under the Plan as evidenced by a Notice of Award and
Award Agreement relating thereto.

 

9



--------------------------------------------------------------------------------

c. “Award Agreement” shall mean the Award agreement issued to a Participant in
respect of an Award.

d. “Board of Directors” shall mean the Board of Directors of the Company, as
constituted from time to time.

e. “Cause” shall mean “cause” as defined in any employment or other agreement
between the Company and the Participant governing the provision of Services by
the Participant to the Company and its Affiliates, and shall be interpreted in
accordance with the procedures set forth therein, or in the absence of such an
agreement, that the Participant: (i) has been negligent in the discharge of his
or her duties to the Company or any of its subsidiaries or affiliates, has
refused to perform stated or assigned duties or is incompetent in or (other than
by reason of a disability or analogous condition) incapable of performing those
duties; (ii) has been dishonest or committed or engaged in an act of theft,
embezzlement or fraud, a breach of confidentiality, an unauthorized disclosure
or use of inside information, customer lists, trade secrets or other
confidential information with respect to the Company or any of its subsidiaries
or affiliates; (iii) has breached a fiduciary duty, or willfully and materially
violated any other duty, law, rule, regulation or policy of the Company or any
of its Subsidiaries or Affiliates or has been indicted for, or pled nolo
contendere to, a felony or misdemeanor (other than minor traffic violations or
similar offenses); (iv) has materially breached any of the provisions of any
agreement with the Company or any of its subsidiaries or affiliates or (v) has
engaged in unfair competition with, or otherwise acted intentionally in a manner
injurious to the reputation, business or assets of the Company or any of its
subsidiaries or affiliates, has improperly induced a vendor or customer to break
or terminate any contract with the Company or any of its subsidiaries or
affiliates or has induced a principal for whom the Company or any of its
subsidiaries or affiliates acts as agent to terminate such agency relationship.

f. “Change of Control”, except as otherwise set forth in the applicable Award
Agreement (and for the purposes set forth in such agreement), shall mean the
occurrence of (i) any consolidation or merger of the Company with or into any
other Person, or any other corporate reorganization, transaction or transfer of
securities of the Company by its stockholders, or series of related transactions
(including the acquisition of capital stock of the Company), whether or not the
Company is a party thereto, in which the stockholders of the Company immediately
prior to such consolidation, merger, reorganization or transaction, own,
directly or indirectly, capital stock either (a) representing directly, or
indirectly through one or more entities, less than fifty percent (50%) of the
equity (measured by economic value or voting power) of the Company or other
surviving entity immediately after such consolidation, merger, reorganization or
transaction or (b) that does not directly, or indirectly through one or more
entities, have the power to elect a majority of the entire board of directors or
other similar governing body of the Company or other surviving entity
immediately after such consolidation, merger, reorganization or transaction;
(ii) any transaction or series of related transactions, whether or not the
Company is a party thereto, after giving effect to which in excess of fifty
percent (50%) of the Company’s voting power is owned directly, or indirectly
through one or more entities, by any Person and its “affiliates” or “associates”
(as such terms are defined in the Exchange Act) or any “group” (as defined in
the Exchange Act), other than Qualified Institutional Investors (and in the case
of a “group”, excluding a percentage of such “group” equal to the percentage of
the voting power of such group controlled by any Qualified Institutional
Investors), excluding, in any case referred to in clause (i) or (ii), any
initial public offering or any bona fide primary or secondary public offering
following the occurrence of an initial public offering; or (iii) a sale, lease
or other disposition of all or

 

10



--------------------------------------------------------------------------------

substantially all of the consolidated assets of the Company. For the avoidance
of doubt, none of the following shall, in and of itself, constitute a “Change of
Control”: (x) a spin-off or sale of one of the businesses of the Company or any
subsidiary thereof, or a comparable transaction, or (y) a transaction in which,
after giving effect thereto, the Qualified Institutional Investors and their
affiliates continue to own, directly or indirectly, more than fifty percent
(50%) of the equity (measured by economic value or voting power) (A) of the
Company or other surviving entity in the case of a transaction of the sort
described in clause (i) above, (B) of the Company in the case of a transaction
of the sort described in clause (ii) above or (C) of the acquiring entity in the
case of a transaction of the sort described in clause (iii) above. Unless
otherwise determined by the Committee, a Strategic Investor Transaction (as
defined in the Stockholders Agreement) shall not constitute a Change of Control.

g. “Class A Stock” shall mean the Class A Common Stock, par value $.001 per
share, of the Company, which is comprised of Class A-1 Common Stock and
Class A-2 Common Stock.

h. “Class L Stock” shall mean the Class L Common Stock, par value $.001 per
share, of the Company, which is comprised of Class L-1 Common Stock and Class
L-2 Common Stock.

i. “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

j. “Committee” shall mean a committee of the Board of Directors, as described in
Section 2(a), or if none has been appointed, the Board of Directors.

k. “Consultant” shall mean a person who performs bona fide services for the
Company or an Affiliate or Subsidiary as a consultant or advisor, excluding
Employees and Directors

l. “Director” shall mean a member of the Board of Directors, or the board of
directors of an Affiliate or Subsidiary, who is not an Employee.

m. “Dividend Equivalent Right” shall mean an Award that entitles the holder to
receive for each eligible Share that is subject to (or referenced by) such Award
an amount equal to the dividends paid on one Share at such time as dividends are
otherwise paid to shareholders of the Company or, if later, when the Award
becomes vested.

n. “Employee” shall mean an individual who is a common-law employee of the
Company or an Affiliate or Subsidiary.

o. “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time.

p. “Fair Market Value” except as otherwise set forth in the applicable Award
Agreement (and for the purposes set forth in such Award Agreement), shall mean,
as of any date, the per Share value determined as follows:

 

  (i) If the Shares are listed on any established stock exchange or a national
market system, the per Share Fair Market Value shall be the closing price for
each share of such stock (or the average of the closing bid and ask prices, if
no sales were reported) on the date of determination (or, if no closing sales
price or closing bid and ask prices were reported on that date, as applicable,
on the last trading date such closing sales price or closing bid and ask prices
were reported), as reported in The Wall Street Journal or such other source as
the Committee deems reliable;

 

11



--------------------------------------------------------------------------------

  (ii) If the Shares are regularly quoted on an automated quotation system
(including the OTC Bulletin Board and the “Pink Sheets” published by the
National Quotation Bureau, Inc.) or by a recognized securities dealer, but
selling prices are not reported, the per Share Fair Market Value shall be the
mean between the high bid and low asked prices for a Share on the date of
determination (or, if no such prices were reported on that date, on the last
date such prices were reported), as reported in The Wall Street Journal or such
other source as the Committee deems reliable; or

 

  (iii) In the absence of an established market for the Shares of the type
described in (i) and (ii), above, the per Share Fair Market Value thereof shall
be determined by the Committee in good faith and in accordance with applicable
provisions of Section 409A of the Code.

q. “Option” shall mean a stock option not described in Section 422(b) of the
Code granted under the Plan and entitling the holder to purchase Shares.

r. “Other Stock-Based Award” shall mean any right granted under Section 9 of the
Plan.

s. “Participant” shall mean any eligible person as set forth in Section 1 to
whom an Award is granted.

t. “Person” shall mean any individual, partnership, corporation, company,
association, trust, joint venture, limited liability company, unincorporated
organization, entity or division, or any government, governmental department or
agency or political subdivision thereof.

u.”Preferred Stock” shall mean the 8.64% Cumulative Preferred Stock of Broadcast
Media Partners Holdings, Inc., par value $0.001.

v. “Qualified Institutional Investors” shall mean (a) the MDP Investors, (b) the
PEP Investors, (c) the SCG Investors, (d) the THL Investors, (e) the TPG
Investors, and (f) the respective Affiliates of the foregoing (as such terms are
defined in the Stockholders Agreement).

w. “Restricted Stock Award” shall have the meaning described in Section 7(a).

x. “Restricted Stock Unit” shall have the meaning described in Section 7(b).

y. “Securities Act” shall mean the Securities Act of 1933, as amended.

z. “Service” shall mean the Participant’s service as an Employee, Director or
Consultant. For any purpose under this Plan, Service shall be deemed to continue
while the Participant is on a bona fide leave of absence, if such leave was
approved by the Company in writing or if continued crediting of Service for such
purpose is expressly required by the terms of such leave or by applicable law
(as determined by the Company).

 

12



--------------------------------------------------------------------------------

aa. “Share” shall mean either a share of Class A Stock, a share of Class L Stock
or a share of Preferred Stock, or such other class or kind of shares or other
securities resulting from the application of Section 10.

bb. “Stock Appreciation Right” shall have the meaning described in Section 6(a).

cc. “Stockholders Agreement” shall mean the Stockholders Agreement by and among
the Company, Broadcast Media Partners Holdings, Inc., Umbrella Acquisition, Inc.
and Certain Stockholders of Broadcasting Media Partners, Inc., dated as of
March 29, 2007, as amended from time to time.

dd. “Subsidiary” shall mean any corporation (other than the Company),
partnership, joint venture or other legal entity of which the Company owns,
directly or indirectly, more than 50% of the stock or other equity interests,
the holders of which are generally entitled to vote for the election of the
board of directors or other governing body of such corporation or other legal
entity.

* * *

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

13



--------------------------------------------------------------------------------

This Plan was duly adopted and approved by the Board of Directors of the Company
by resolution at a meeting held on the 29th day of March, 2007 and the Board of
Directors of Broadcast Media Partners Holdings, Inc. by resolution at a meeting
held on the 29th day of March, 2007; and by a unanimous written consent of the
shareholders of the Company dated March 29, 2007.

 

BROADCASTING MEDIA PARTNERS, INC.

By:

 

/s/ C. Douglas Kranwinkle

  C. Douglas Krankwinkle

Title:

  Executive Vice President & General Counsel

BROADCAST MEDIA PARTNERS HOLDINGS, INC.

By:

 

/s/ C. Douglas Kranwinkle

 

C. Douglas Krankwinkle

Title:

  Executive Vice President & General Counsel



--------------------------------------------------------------------------------

APPENDIX I

CALIFORNIA SECURITIES LAW REQUIREMENTS.

The terms of this Appendix I apply only to Awards that would be subject to
Section 25110 of the California Corporations Code or any successor law but for
the exemption contained in Section 25102(o) of the California Corporation Code
(or any successor law). For purposes of determining the applicability of the
California securities law requirements contained in this Subsection, all Awards
shall be deemed made in the State in which the Participant is principally
employed by the Company or any Subsidiary or Affiliate (as determined by the
employer’s records) on the date of grant or issuance of the Award. Except as
modified by the provisions of this Appendix I, all the other relevant provisions
of the Plan shall be applicable to such Awards.

(1) Number of Securities. At no time shall the total number of securities
issuable upon exercise of all outstanding Options and the total number of Shares
provided for under this or any stock bonus or similar plan or agreement of the
Company exceed the applicable percentage calculated in accordance with Title 10
California Code of Regulations, Chapter 3, Subchapter 2, Article 4, Subarticle
4, Section 260.140.45.

(2) Exercise Price. The Exercise Price of an Option shall not be less than one
hundred (100%) of the Fair Market Value on the date of grant (one hundred ten
percent (110%) of the Fair Market Value on the date of grant for an Option
granted to Ten Percent Shareholders).

(3) Purchase Price. The purchase price of an Award of Shares shall not be less
than eighty-five percent (85%) of the Fair Market Value on the date of issuance
(one hundred percent (100%) of the Fair Market Value on the date of issuance for
an Award granted to Ten Percent Shareholders); provided, however, that an Award
may be granted in consideration of past Service.

(4) Vesting and Exercisability. Except in the case of an Option granted to a
Consultant, officer of the Company (or any Subsidiary or Affiliate), or any
member of the Board of Directors, each Option shall become exercisable and
vested with respect to at least twenty percent (20%) of the total number of
Shares subject to such Option each year, beginning no later than one (1) year
after the date of grant.

(5) Repurchase Rights. Except in the case of an Award granted or issued to a
Consultant, officer of the Company (or any Subsidiary or Affiliate), or any
member of the Board of Directors, any rights of the Company to repurchase Shares
acquired under the Plan applicable to a Participant whose Service terminates:

a. Shall be exercised by the Company (if at all) within ninety (90) days after
the date the Participant’s Service terminates (or for Shares upon the exercise
of an Award after termination of Service, within ninety (90) days after the date
of such exercise) and shall terminate on the date of an initial public offering,
and

 

A-1



--------------------------------------------------------------------------------

b. Shall lapse at the rate of at least twenty percent (20%) of the Shares
subject to such Award per year (regardless of the portion of the Award exercised
or exercisable), with the initial lapse to occur no later than one (1) year
after the date of grant, to the extent the repurchase right permits repurchase
at less than Fair Market Value. Any repurchase right shall not be exercisable
for less than the original purchase price paid by a Participant.

(6) Limited Transferability Rights.

a. An Option or other right to acquire shares may, to the extent permitted by
the Board of Directors, be assigned in whole or in part during the Participant’s
lifetime (1) as a gift to one or more members of the Participant’s immediate
family or (2) by instrument to an inter vivos or testamentary trust in which
such Award is to be passed to beneficiaries upon the death of the trustor
(settlor). The terms applicable to the assigned portion shall be the same as
those in effect for the Award immediately prior to such assignment and shall be
set forth in such documents issued to the assignee as the Board of Directors may
deem appropriate.

b. Except as provided in Subsection (A) above, an Award may not be assigned or
transferred other than by will or by the laws of descent and distribution
following the Participant’s death.

(7) Financial Reports. The Company shall deliver a financial statement at least
annually to each Participant holding Awards or Shares issued under the Plan,
unless such Participant is a key employee whose duties in connection with the
Company assure such individual access to equivalent information.

 

A-2